DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and remarks filed on 04/12/2022 have been fully considered.
Claims 1-20, 23-26, and 45-55 are pending for examination. Claims 21-22 and 27-44 are cancelled.

Allowable Subject Matter
Claims 1-16 and 53-55 are allowed.

The following is an examiner’s statement of reasons for allowance: In regard to claims 1, 9 and 53, the arguments filed on 04/12/2022 are persuasive. Fraden (USPGPUB 2005/0209516) teaches an ear plug type PPG/ oximeter sensor comprises  light sources, a light detector, a heat equalizer, and a temperature sensor, wherein the heat equalizer heats/ maintains the tissue site at the body core temperature to increase blood perfusion in response to a temperature signal from a temperature sensor (Figs. 1-15). The prior art of record does not teach or suggest “ a photoplethysmography (PPG) sensor configured to measure physiological information from the subject, the PPG sensor comprising at least one optical emitter and at least one optical detector; a blood flow stimulator; and at least one processor configured to process signals from the PPG sensor to determine a signal-to-noise level of the signals, and wherein, in response to a signal-to-noise level determination, the at least one processor is configured to instruct the blood flow stimulator to increase blood perfusion at a location where the PPG sensor is attached to the subject”; “ the monitoring device comprises a photoplethysmography (PPG) sensor comprising at least one optical emitter and at least one optical detector, a blood flow stimulator, and at least one processor, the method comprising: processing signals from the PPG sensor to determine a signal-to-noise level of the signals; and instructing the blood flow stimulator to increase blood perfusion at a location where the PPG sensor is attached to the subject in response to the signal-to-noise level determination”; and “ the monitoring device comprising: a photoplethysmography (PPG) sensor configured to measure physiological information from the subject, the PPG sensor comprising at least one optical emitter and at least one optical detector; a blood flow stimulator; and at least one processor configured to process signals from the PPG sensor to determine a confidence score of the signals, and wherein, in response to a confidence score determination, the at least one processor is configured to instruct the blood flow stimulator to increase blood perfusion at a location where the PPG sensor is attached to the subject”, in combination with the other claimed elements/ steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Schulze et al. (USPN 5,673,692) in view of Rhee et al. (USPN 6,402,690 – cited in previous action) and evidenced by Branstetter et al. (USPN 5,007,423 – cited in previous action). In regard to claims 17 and 23, Schulze discloses a monitoring device configured to be positioned within an ear of a subject and an associated method (Figs, 2, 6, 9, and 12, and associated descriptions), the monitoring device comprising: a photoplethysmography (PPG) sensor configured to measure physiological information from the subject (elements 32, 34, 36, 58, Figs, 2, 6, 9, and 12, and associated descriptions); and at least one processor (element 30, Fig. 2 and associated descriptions).
Schulze does not specifically discloses the processor configured to process signals from the PPG sensor to determine a signal-to-noise level of the signals, and wherein, in response to a signal-to-noise level determination, the at least one processor is configured to instruct at least one light source of the PPG sensor to heat a location within the ear of the subject where the PPG sensor is positioned attached to the subject in order to increase blood perfusion.
Rhee teaches an oximeter/ a photoplethysmography (PPG) sensor configured to measure physiological information (sensor unit 16, Figs. 1a and 1b and associated descriptions; a photoplethysmographic device/ pulse and oxygen saturation, Col 2 lines 21-65); and at least one processor (signal processing electronics in module 20, Figs. 1-2 and associated descriptions; Col 5 lines 14-35) configured to process signals from the PPG sensor to determine a signal-to-noise level of the signals (signal-to-noise level, Col 5 lines 14-29), and wherein, in response to a signal-to-noise level determination, the at least one processor is configured to instruct at least one light source of the PPG sensor to heat a location of the subject where the PPG sensor is positioned in order to increase blood perfusion (the intensity of light emitted by LED 22 is increased to maintain an acceptable level of signal-to-noise/ the LED level may be adjusted by a control loop to maintain the specified ratio, Col 5 lines 14-29; It is evidenced by Branstetter that LED(s) that LED can be utilized as a heat source for heating tissue in a pulse oximetry device, see at least Col 3 lines 33-59; it is noted that when the LED level increases, the local tissue temperature/ perfusion will increase accordingly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and the method (Schulze) to incorporate the functions and associated calculation/ operation as taught by Rhee, since both devices are pulse oximetry systems and one of ordinary skill in the art would have recognized that increasing LED intensity facilitate increase/ maintain signal-to-noise level and when the LED level increases, the local tissue temperature/ perfusion will increase accordingly (see Rhee and Branstetter). The rationale would have been to obtain and/or maintain the optimal signal-to-noise ratio in the optical measurements,
In regard to claims 18 and 24, Schulze as modified by Rhee discloses the signal-to-noise level determination is a determination that the signal-to-noise level is below a threshold level ((the intensity of light emitted by LED 22 is increased to maintain an acceptable level of signal-to-noise/ the LED level may be adjusted by a control loop to maintain the specified ratio, Col 5 lines 14-29 of Rhee).
In regard to claims 19 and 25, Schulze as modified by Rhee discloses the at least one light source comprises at least one LED (Col 4 lines 3-8 of Schulze; LEDs 22, Col 2 lines 35-41 and Col 3 lines 38-41 of Rhee).
In regard to claims 20 and 26, Schulze as modified by Rhee discloses subsequent to instructing the at least one light source to heat the location, the at least one processor is configured to process further signals from the PPG sensor to determine a signal-to-noise level of the further signals (the intensity of light emitted by LED 22 is increased to maintain an acceptable level of signal-to-noise/ the LED level may be adjusted by a control loop to maintain the specified ratio, Col 5 lines 14-29 of Rhee), and wherein, if the signal-to-noise level of the further signals is at or above a threshold level, the at least one processor is configured to instruct the at least one light source to stop heating the location (the LED level may be adjusted by a control loop to maintain the specified ratio, Col 5 lines 14-29; It is implicit that when the signal-to-noise level is at the specified ratio, the intensity of the LED is maintained at a certain level; and when the signal-to-noise level is above the specified ratio, the intensity of the LED is reduced in order to maintain the specified ratio. In both situations, the device would stop increasing blood perfusion/ heating the location).

Claims 45-52 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (USPGPUB 2006/0253010) in view of Rhee and evidenced by Branstetter. In regard to claims 45 and 49, Brady discloses a monitoring device configured to be secured to a wrist of a subject and an associated method (Figs. 1-8 and associated descriptions), the monitoring device comprising: a photoplethysmography (PPG) sensor configured to measure physiological information from the subject (oximetry sensor 30, Figs. 1, 1A, 2, 2A, 3, and 3A and associated descriptions; [0051-0058]); and at least one processor (element 35, Fig. 1A and associated descriptions).
Brady does not specifically discloses the processor configured to process signals from the PPG sensor to determine a signal-to-noise level of the signals, and wherein, in response to a signal-to-noise level determination, the at least one processor is configured to instruct at least one light source of the PPG sensor to heat a location within the ear of the subject where the PPG sensor is positioned attached to the subject in order to increase blood perfusion.
Rhee teaches an oximeter/ a photoplethysmography (PPG) sensor configured to measure physiological information (sensor unit 16, Figs. 1a and 1b and associated descriptions; a photoplethysmographic device/ pulse and oxygen saturation, Col 2 lines 21-65); and at least one processor (signal processing electronics in module 20, Figs. 1-2 and associated descriptions; Col 5 lines 14-35) configured to process signals from the PPG sensor to determine a signal-to-noise level of the signals (signal-to-noise level, Col 5 lines 14-29), and wherein, in response to a signal-to-noise level determination, the at least one processor is configured to instruct at least one light source of the PPG sensor to heat a location of the subject where the PPG sensor is positioned in order to increase blood perfusion (the intensity of light emitted by LED 22 is increased to maintain an acceptable level of signal-to-noise/ the LED level may be adjusted by a control loop to maintain the specified ratio, Col 5 lines 14-29; It is evidenced by Branstetter that LED(s) that LED can be utilized as a heat source for heating tissue in a pulse oximetry device, see at least Col 3 lines 33-59; it is noted that when the LED level increases, the local tissue temperature/ perfusion will increase accordingly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device and the method (Brady) to incorporate the functions and associated calculation/ operation as taught by Rhee, since both devices are pulse oximetry systems and one of ordinary skill in the art would have recognized that increasing LED intensity facilitate increase/ maintain signal-to-noise level and when the LED level increases, the local tissue temperature/ perfusion will increase accordingly (see Rhee and Branstetter). The rationale would have been to obtain and/or maintain the optimal signal-to-noise ratio in the optical measurements,
In regard to claims 46 and 50, Brady as modified by Rhee discloses the signal-to-noise level determination is a determination that the signal-to-noise level is below a threshold level ((the intensity of light emitted by LED 22 is increased to maintain an acceptable level of signal-to-noise/ the LED level may be adjusted by a control loop to maintain the specified ratio, Col 5 lines 14-29 of Rhee).
In regard to claims 47 and 51, Brady as modified by Rhee discloses the at least one light source comprises at least one LED ([0051] and [0054] of Brady; LEDs 22, Col 2 lines 35-41 and Col 3 lines 38-41 of Rhee).
In regard to claims 48 and 52, Brady as modified by Rhee discloses subsequent to instructing the at least one light source to heat the location, the at least one processor is configured to process further signals from the PPG sensor to determine a signal-to-noise level of the further signals (the intensity of light emitted by LED 22 is increased to maintain an acceptable level of signal-to-noise/ the LED level may be adjusted by a control loop to maintain the specified ratio, Col 5 lines 14-29 of Rhee), and wherein, if the signal-to-noise level of the further signals is at or above a threshold level, the at least one processor is configured to instruct the at least one light source to stop heating the location (the LED level may be adjusted by a control loop to maintain the specified ratio, Col 5 lines 14-29; It is implicit that when the signal-to-noise level is at the specified ratio, the intensity of the LED is maintained at a certain level; and when the signal-to-noise level is above the specified ratio, the intensity of the LED is reduced in order to maintain the specified ratio. In both situations, the device would stop increasing blood perfusion/ heating the location).

Response to Arguments
Applicant’s amendment and argument with respect to claims 17 and 23, and new claims 45-52 filed on 04/12/2022 have been fully considered but they are deemed to be moot in views of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791